internal_revenue_service number release date index number ------------------------------- ------------------------------- ---------------------------------- ------------------------ in re -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-161045-03 date date legend taxpayer taxpayer trust estate law firm law firm date date date date date date date date year year year year year year year year a b c d e ----------------------------- ------------------------------------------------ ------------------------------------------------------------ ------------------------------------------------------------------ ---------------------------------------------- ------------------------------- -------------------------- ------------------ -------------------------- ---------------------- -------------------------- --------------------- ------------- ----------------------- ------- ------- ------- ------- ------- ------- ------- ------- --------------- --------------- --------------- --------------- --------------- plr-161045-02 dear ---- this is in response to your letter dated date and subsequent correspondence in which you requested an extension of time pursuant to ' g of the internal_revenue_code and ' of the procedure and administration regulations to allocate generation-skipping_transfer gst tax exemption to transfers made to a_trust the facts submitted and the representations made are as follows on date which is in year taxpayer established trust for the benefit of his spouse taxpayer and their descendants articles dollar_figure and dollar_figure of trust provide in part that the trustee has the discretion to distribute trust net_income and principal to any one or more of the group of beneficiaries consisting of taxpayer 1’s lineal_descendants the spouses of the lineal_descendants and taxpayer to provide for the support maintenance health and education of the beneficiaries in year taxpayer sec_1 and retained law firm for estate_planning advice it has been represented that law firm advised taxpayer sec_1 and that it was not necessary to file form sec_709 united_states gift and generation-skipping_transfer_tax returns to report transfers to trust on date which is in year taxpayer died prior to taxpayer 1’s death on date which is in year taxpayer transferred assets to trust that taxpayer 1’s estate estate valued at dollar_figurea taxpayer sec_1 and did not file form sec_709 for year accordingly taxpayer 1’s and taxpayer 2’s gst exemptions were not allocated to the year transfer to trust on date which is in year taxpayer transferred assets to trust that estate valued at dollar_figureb taxpayer sec_1 and did not file form sec_709 for year accordingly taxpayer 1’s and taxpayer 2’s gst exemptions were not allocated to the year transfer to trust on date which is in year taxpayer transferred assets to trust that estate valued at dollar_figurec taxpayer sec_1 and did not file form sec_709 for year accordingly taxpayer 1’s and taxpayer 2’s gst exemptions were not allocated to the year transfer to trust in year taxpayer transferred assets to trust that estate valued at dollar_figured taxpayer sec_1 and did not file form sec_709 for year accordingly taxpayer 1’s and taxpayer 2’s gst exemptions were not allocated to the year transfer to trust plr-161045-02 on date which is in year taxpayer transferred assets to trust that estate valued at dollar_figuree taxpayer sec_1 and did not file form sec_709 for year accordingly taxpayer 1’s and taxpayer 2’s gst exemptions were not allocated to the year transfer to trust on date which is in year taxpayer and retained law firm in the course of its engagement law firm discovered the failure to allocate taxpayer 1’s and taxpayer 2’s gst exemptions to trust on date which is in year form sec_709 were prepared for taxpayer sec_1 and reporting the transfers taxpayer made to trust in year sec_3 and and allocating taxpayer 1’s and taxpayer 2’s gst exemptions thereto the returns reflected consent by taxpayer sec_1 and to treat gifts made by either in year sec_3 and to third parties as made by both pursuant to ' taxpayer executed the returns on her own behalf and on behalf of taxpayer as the personal representative of estate it has been represented that the form sec_709 were filed with the internal_revenue_service in year form sec_709 however were not filed with the service for year it has been represented that taxpayer on her own behalf and on behalf of taxpayer intends to consent to treat gifts made by either in year as made by both pursuant to ' it is further represented that taxpayer and have sufficient available gst_exemption to allocate to the transfers taxpayer made to trust in year sec_3 through taxpayer individually and as the personal representative of estate is requesting an extension of time under g and to allocate taxpayer 1’s and taxpayer 2’s gst exemptions to the transfers taxpayer made to trust in year sec_3 through and that such allocations will be based on the value of the property transferred to trust in those years law and analysis sec_2501 provides that a tax computed as provided in ' is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by ' shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2513 provides in part that a gift made by one spouse to any person other than his spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states plr-161045-02 sec_2513 provides that ' a shall apply only if both spouses have signified under the regulations provided for in ' b their consent to the application of ' a in the case of all such gifts made during the calendar_year by either while married to the other sec_25_2513-1 of the gift_tax regulations provides in pertinent part that where the consent is signified by an executor or administrator of a deceased spouse the consent is not effective with respect to gifts made by the surviving_spouse during the portion of the calendar_period that his spouse was deceased sec_25_2513-1 provides that if one spouse transfers property in part to his or her spouse and in part to third parties split gift treatment is effective with respect to the interest transferred to third parties only insofar as the interest transferred to third parties is ascertainable and severable from the interest transferred to the spouse sec_25_2513-2 provides in part that consent to the application of the provisions of ' with respect to a calendar_period as defined in ' c shall in order to be effective be signified by both spouses if both spouses file gift_tax returns within the time for signifying consent it is sufficient if-- i the consent of the husband is signified on the wife's return and the consent of the wife is signified on the husband's return ii the consent of each spouse is signified on his own return or iii the consent of both spouses is signified on one of the returns if only one spouse files a gift_tax_return within the time provided for signifying consent the consent of both spouses shall be signified on that return sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed plr-161045-03 for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provided in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips - a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of the generation-skipping_transfer_tax notice_2001_50 2001_2_cb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except plr-161045-03 in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer individually and as the personal representative of estate is granted an extension of time to allocate taxpayer 1’s and taxpayer 2’s available gst exemptions to the transfers taxpayer made to trust in year sec_3 through the allocations will be effective as of the dates of the transfers and should be made based on the gift_tax value of the property transferred to trust on those dates form sec_709 were filed with the service in year reporting the transfers made to trust in year sec_3 and and allocating taxpayer 1’s and taxpayer 2’s gst exemptions thereto accordingly the extension of time granted to allocate taxpayer 1’s and taxpayer 2’s gst exemptions to the year sec_3 and transfers to trust is to the date the form sec_709 were filed with the service form sec_709 however were not filed with the service reporting the transfer made to trust in year accordingly the extension of time granted to allocate taxpayer 1’s and taxpayer 2’s gst exemptions to the year transfer to trust is sixty days from the date of this letter the allocation must be made on form sec_709 for year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each form_709 filed copies are enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in plr-161045-03 this letter specifically no opinion is expressed or implied as to the value of the assets taxpayer transferred to trust in year sec_3 through for federal transfer_tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy heather c maloy associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes copies of this letter
